PER CURIAM.
Jurisdiction vested in this cause when the Circuit Court, Dade County, entered a Summary Final Judgment in favor of National Union in which Fla.Stat. § 627.0851 (3) F.S.A., was held to be constitutional. Article V, Section 4(2), Florida Constitution, F.S.A.
As this appeal was pending, we announced through Manning v. Travelers Insurance Company, Fla.1971, 250 So.2d 872, that the contested statute was indeed constitutional. Appellant Barker concedes that Manning effectively disposes of the constitutional issue appellant was intent on raising. The filing of Manning, of course, does not divest us of jurisdiction in that instant case because jurisdiction constitutionally attached through the Circuit Court’s holding. But we again affirm the validity of the statute as against the arguments raised.
The other arguments raised by appellant have been considered, but we find them to be without merit; discussion of these arguments is not warranted.
The final summary judgment in question is affirmed.
It is so ordered.
ERVIN, Acting C. J., and CARLTON, ADKINS, McCAIN and DEKLE, JJ., concur.